Citation Nr: 1811450	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Chiari malformation.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). A notice of disagreement was received in May 2011; a statement of the case was issued in April 2013; and a substantive appeal was received in May 2013. 

The Veteran presented testimony at a Board hearing in August 2014. A transcript of the hearing is associated with the Veteran's claims folder.

In February 2016 and in July 2017 the Board disposed of other matters and remanded these issues for further development.  The July 2017 remand also remanded an issue of service connection for a headache disorder.  During the pendency of this remand, service connection was granted for a headache disorder in a September 2017 rating, thereby removing this issue from appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned. Thus, this matter is no longer in appellate status. Id. 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The remaining issues are returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that development of this matter remains inadequate and it is again necessary to remand these issues.  In the most recent remand of July 2017, the Board remanded this matter to specifically obtain addendum opinions accompanied by adequate rationale that address the etiology of the claimed disorders of Chiari malformation, sleep apnea and narcolepsy, in addition to a headache disorder that is now service connected.  With the exception of the headache disorder, the addendum opinion provided by the examiner in July 2017 remains inadequate as to the etiologies of the Chiari malformation, sleep apnea and narcolepsy.  Although the examiner stated that it was not likely that these disorders are associated with service, and that headaches are not a known cause of these disorders, no rationale for this statement was provided.  As for aggravation the examiner stated that these disorders were not aggravated by his headaches and stated that to the rationale was below.  However there was no further rationale for this opinion.  

Likewise the examiner provided an opinion that implied that the "claimed condition" which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness again without providing a rationale and also without clarifying which disorder or disorders pre-existed service.  An adequate medical opinion must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Having failed to provide adequate rationale for the unfavorable etiology opinions, the AOJ has failed to comply with the instructions in remands from the Board done in February 2016 and July 2017.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As pointed out in the February 2016 remand, there is evidence suggesting that these disabilities are related to the service connected headaches and/or related to each other.  As previously noted, a January 2008 treatment report reflects that Chiari malformation may be related to headaches (VBMS, 10/23/08, p. 22).  Additionally, a September 2008 treatment report reflects that obstructive sleep apnea may be caused or aggravated by Chiari malformation (VBMS, 10/23/08, p. 10). Consequently, any rationale addressing secondary service-connection should address these records.  

Addressing the representative's December 2017 brief requesting that the Veteran undergo VA examination to address this matter, the Board notes that he has undergone VA examinations in April 2016 and thus another should only be scheduled if it is determined that one is needed to properly address this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder and a copy of this REMAND to the examiner who and provided the July 2017 addendum to the April 2016 VA sleep disorders and neurological disorders examinations for a more complete addendum.  If this examiner is no longer available, forward the claims file to the appropriate medical profession to obtain the addendum opinion.  Additionally, if it is deemed necessary to conduct another examination to address these matters, one should be conducted.  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints. The examiner should address the following:

Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner(s) should opine:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any disability to include Chiari malformation, sleep apnea, narcolepsy began during or is causally related to service.
 
(b)  The examiner should clarify whether any disability to include Chiari malformation, sleep apnea, and/or narcolepsy clearly and unmistakably existed prior to service, and if so whether there is clear and unmistakable evidence to show that it was NOT aggravated beyond its natural progression by an in-service event, injury or illness.  

(c) The examiner should render an additional opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Chiari malformation, obstructive sleep apnea, and/or narcolepsy was caused by his service-connected headaches.  If not, have the Chiari formation, obstruction sleep apnea, or narcolepsy been aggravated (worsened beyond its natural progression) by his service connected headaches?  If aggravation is found, the examiner must attempt to estimate the baseline level of disability prior to aggravation.  If this cannot be accomplished, the examiner should explain why this is so.

Complete rationale must be provided for all opinions expressed.  In providing the rationale for secondary service connection, the examiner must consider the January 2008 treatment report suggesting that Chiari malformation may be related to headaches (VBMS, 10/23/08, p. 22) and the September 2008 treatment report suggesting that obstructive sleep apnea may be caused or aggravated by Chiari malformation (VBMS, 10/23/08, p. 10).  If the examiner is unable to provide any requested opinion without resorting to speculation, he/she should explain why and what, if any, additional evidence would be necessary before an opinion could be provided.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

2.  After the requested development has been completed, then review and adjudicate the issues on appeal. If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




